Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2019 was filed after the mailing date of the application on 1/7/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-5, 8, 12-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  missing punctuation.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, claim 20 claims "A computer program product ...” See Applicant’s Specification (paragraph 41); and is thus non-statutory for that reason (i.e., “The computer readable storage medium can be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing…”). The medium claim is evidence that the claim could be software. The software claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory process, as they are not "acts" being performed. Such claimed computer program (software) does not define any structural and functional interrelationships between the computer program and other elements of a computer, which permit the computer program's functionality to be realized. As such, software (functional descriptive material) per se not claimed as embodied/encoded in computer- readable media is not statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"). Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing), nor machine (not tied to another statutory class, such as a particular apparatus), nor manufacture, nor composition of matter (i.e., tangible "thing" or) and therefore non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticapted by Barker (US Patent Pub. 20170213136).

As per claims 1, 11 and 20: Barker discloses a system, comprising:
a memory that stores computer-executable components;
a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise (See Abstract):
a receiving component that receives a corpus of data (Paragraph 14; Corpus-based techniques);
a relation extraction component that generates noisy knowledge graphs from the corpus (Paragraph 14); and
a training component that acquires global representations of entities and relation by training from output of the relation extraction component (Paragraph 14; Corpus-based techniques can produce noisy knowledge graphs whose semantic granularity matches the textual expression of relational knowledge, but may not match what is required of a given task).
As per claims 6 and 16: The system of claim 1, wherein a mathematical loss function is implemented to account for confidence associated with triples (Paragraph 20; predefined relation items on paths traversing predefined entities of a knowledge base are collected and feature sets are assembled from the collected relation items. A classifier is computed for the feature sets and a relation score of a query pair of the entities is computed using the classifier).
As per claims 7 and 17: The system of claim 1, wherein the training is dependent upon noisy output of relation extraction (Paragraph 14; Corpus-based techniques can produce noisy knowledge graphs whose semantic granularity matches the textual expression of relational knowledge, but may not match what is required of a given task).
As per claims 9 and 19: The system of claim 1, wherein the relation triples can identify threats in cybersecurity (Paragraph 14; Corpus-based techniques can produce noisy knowledge graphs whose semantic granularity matches the textual expression of relational knowledge, but may not match what is required of a given task).
As per claim 10: The system of claim 3, wherein the validation is implemented by using a deep net where a loss function is modified to account for fuzzy truth values provided by output of the perception component (Paragraph 14; Corpus-based techniques can produce noisy knowledge graphs whose semantic granularity matches the textual expression of relational knowledge, but may not match what is required of a given task).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433